Citation Nr: 0814868	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-36 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for asthma, has 
been received.

2.  Entitlement to service connection for residuals of an 
injury to the right index finger claimed as secondary to the 
service-connected right wrist disability.

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
1991, June 1998 to September 1998, and from March 1999 to 
March 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2002 and March 2007 rating decisions by which 
the RO denied entitlement to service connection for asthma 
and a right index finger disability and granted service 
connection for PTSD.  Regarding PTSD, the veteran is 
contesting the initial 30 percent disability evaluation 
assigned.  

The RO previously denied service connection for asthma by 
final April 1998 rating decision both on a direct basis and 
as due to undiagnosed illness.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2007).  In its present 
adjudication, the RO decided the claim on the merits and 
failed to apply the new and material evidence standard.  
However, a previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Further, regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  The 
matter of new and material evidence is analyzed below.

In January 2008, the veteran testified at a hearing before 
the undersigned at the RO.  

The veteran appears to be seeking an increased rating for his 
service-connected right wrist, status post radial shortening 
due to a repetitive stress injury.  As this issue has not 
been procedurally developed, the Board is referring it to the 
RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issue of entitlement to service connection for residuals 
of an injury to the right index finger claimed as secondary 
to the service-connected right wrist status post radial 
shortening is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By April 1998 rating decision, the RO denied the 
veteran's claim of service connection for asthma; although he 
was notified of this decision in May 1998, he did not perfect 
an appeal, timely or otherwise.

2.  Evidence received since the April 1998 denial of service 
connection for asthma, both on a direct basis and as due to 
undiagnosed illness, does not bear directly and substantially 
on the specific matter under consideration, is cumulative or 
redundant, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty in establishing effective 
work and social relationships.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 1103 (2007).

2.  New and material evidence has not been received; and the 
claim of service connection for asthma may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).

3.  The criteria for entitlement to a disability evaluation 
of 50 percent for the veteran's service-connected PTSD have 
been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran received 
notice consistent with the Court's holding in Dingess by 
March 2006 letter.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in April 2002 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Generally, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in February 2001, April 2002, 
March 2006, and September 2007 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify has not been satisfied with 
respect to the Mandates set forth in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has been apprised of the relevant regulatory 
provision, is represented, and had ample opportunity to seek 
any clarification with his representative.

Under VCAA, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Regarding the new and material claim, 
it is not reopened, and the duty to assist under VCAA need 
not be discussed in reference to the new and material issue 
on appeal.  

Regarding the PTSD claim on appeal, the veteran has been 
afforded a VA psychiatric examination and the claims file 
contains records pertinent to the veteran's psychiatric 
treatment at VA as well as employment records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).

The February 1989 report of medical examination reflects no 
diagnosis of asthma.  On August 1993 report of medical 
history, the veteran denied asthma, and no asthma was noted 
in the corresponding report of medical examination.  June 
1994 VA medical records indicate a diagnosis of exercise-
induced asthma, and a history of childhood asthma was noted.  
That diagnosis was reiterated on October 1996 VA Persian Gulf 
Registry examination.  1997 pulmonary function tests yielded 
normal results.  On July 1997 VA general medical examination, 
the examiner diagnosed mild exercise-induced asthma that 
occurred only after running or heavy physical activity such 
as lifting.  

By April 1998 rating decision, the RO denied service 
connection for asthma, both on a direct basis and as due to 
undiagnosed illness.  38 C.F.R. §§ 3.303, 3.317.  The veteran 
received notice of that decision the following month.  He 
initiated an appeal, but did not perfect it, and the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103; 
see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2007) 
(detailing the procedures for initiating and perfecting 
appeals of adverse RO determinations to the Board).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations in mind, the Board must review all 
of the potentially relevant evidence that has been submitted 
by the veteran or otherwise associated with the claims file 
since the RO's final decision in April 1998. 

The additional relevant evidence consists of a July 1998 
report of medical history in which the veteran reported 
asthma and a confirmed diagnosis on medical examination 
conducted that month.  Also added to the record are December 
1999 service medical records indicating a diagnosis of mild 
intermittent asthma with exercise that was controlled with 
Albuterol.  The treatment note reflects that asthma was 
initially diagnosed in 1994.  Of significance was the 
veteran's history of premature birth and multiple years of 
bronchitis in infancy and childhood.  Medical documentation 
dated that month reflected a good prognosis, as the asthma 
was mild, intermittent, and responsive to Albuterol.  

A November 2001 progress note revealed a diagnosis of mild 
persistent asthma that was not well controlled, and there was 
audible wheezing with exertion.  It was said that the 
foregoing symptoms had persisted for three years, and it was 
unlikely that they would resolve.  In April 2002, a May 1994 
progress note was added to the record.  It indicated 
complaints of breathing problems.  No further intervention 
was deemed necessary.  Subsequent VA medical records reflect 
diagnoses of asthma with no opinions regarding etiology.  The 
Board observes that VA clinical records dated through 
November 16, 2005 are included in the record.  Finally, the 
additional evidence consists of the veteran's January 2008 
hearing testimony regarding his contentions about the origins 
of his asthma.  His hearing testimony reflects confusion, 
uncertainty, and lack of clarity regarding the facts.  As an 
aside, the Board notes that the record contains some 
duplication of the evidence.  

After careful consideration of this evidence, the Board finds 
that it is not new and material, sufficient to reopen the 
veteran's claim of entitlement to service connection for 
asthma, as it does not contribute to a different 
understanding of the origins of the veteran's disability.  
See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  It is, in 
part, duplicative of some of the evidence already of record 
before April 1998.  Most significantly, however, it is 
cumulative in that it, like the pre April 1998 evidence, 
reflects a diagnosis of exercise-induced asthma with roots in 
childhood.  In any event, it does not in any way point to a 
relationship between asthma and service or a disability 
attributable to undiagnosed illness (the basis of the 
previous denial of service connection).  38 C.F.R. §§ 3.303, 
3.317.  Because the new evidence is cumulative and/or 
duplicative of evidence previously of record and because it 
does not contribute to a different disability picture, it is 
not new and material and insufficient to reopen the claim of 
service connection for asthma.  38 C.F.R. § 3.156 (2000).  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging between 41 and 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The veteran has been seeking mental health treatment at VA 
for quite some time.  he has been diagnosed with depression 
and PTSD and has been taking psychotropic medication to 
control symptoms.  

The veteran's mental health was assessed in January 2002.  
Chronic moderate PTSD was diagnosed, and a GAF of 65 was 
assigned.  

On April 2003 VA PTSD assessment, the veteran reported 
intrusive distressing thoughts and dreams of service that 
interfered with daily activity.  He also reported flashbacks.  
He avoided places, people, and situations that reminded him 
of service and complained of increased arousal.  He had 
difficulty falling and staying asleep, difficulty controlling 
anger, poor concentration, and hypervigilance.  The examiner 
diagnosed PTSD and assigned a GAF score of 45 remarking that 
the veteran had no friends, his job was impaired, and his 
family relationships were suffering. 

On April 2006 VA PTSD examination report, the examiner noted 
that the veteran was employed as a prison system cook 
supervisor on a full-time basis.  He had been employed in 
that position for over 13 years.  Since 1995, the veteran 
indicated that he had been "written up" a number of times 
since 1995 for misbehavior such as drunkenness and assault of 
an inmate.  The veteran admitted that he was fired from a job 
for assault in 1982.  He described a rocky relationship with 
his wife of over 20 years but indicated that the relationship 
improved after he started taking psychotropic medication.  On 
examination, He was alert and oriented times four.  He was 
cognitively intact, of average intelligence, and thought 
processes were linear and coherent.  His speech was normal, 
and he was cooperative.  He was able to perform the 
activities of daily living, but his wife managed the family 
finances.  There was no evidence of suicidal ideation, 
homicidal ideation, delusions, or hallucinations.  Insight 
and judgment were guarded and hygiene was minimal.  Eye 
contact was poor.  He continued to experience psychological 
and physiological distress upon cues reminding him of 
traumatic events.  There were persistent symptoms of 
avoidance of stimuli, and there were symptoms of increased 
arousal manifested by sleep problems, irritability, and an 
increased startle response.  The examiner diagnosed PTSD and 
moderate recurrent major depressive disorder, and she 
assigned a GAF score of 55.

Subsequent 2006 medical and employment records dated from May 
to November of that year reveal employment problems and 
questions as to whether the veteran would be able to maintain 
full-time employment or even work at all.  However, his 
psychiatrist ultimately determined that full-time employment 
was possible.

In January 2008, he testified that he had been working in the 
same Federal prison for over 15 years and indicated that his 
psychiatrist did not think he was suited for work with so 
many people, but after a few months in the prison warehouse 
supervising only two inmates, he returned to the kitchen to 
avoid being fired.  He indicated that he was receiving 
regular VA mental health treatment and was taking 
psychotropic medication.  

A review of the evidence persuades the Board to grant a 50 
percent evaluation for PTSD due to the veteran's somewhat 
impaired judgment as evidenced by disciplinary problems at 
work over the years and the struggle to remain calm in a 
busy, crowded environment.  The veteran's GAF scores, 
averaging in the 50's range, show moderate symptomatology and 
are consistent with a 50 percent disability rating.  A 70 
percent evaluation is not warranted because the veteran's 
disability picture does not mirror the very severe criteria 
associated with a 70 percent rating..  The veteran, for 
example, does not exhibit illogical speech, an inability to 
work, an inability to function independently, spatial 
disorientation, and the like.  

Upon reflection, the Board is of the opinion that the 
veteran's PTSD symptoms did not fluctuate materially during 
the course of this appeal.  As such, a staged rating is not 
warranted.  Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Indeed, no hospitalizations have been 
shown, and the veteran has been able to retain his job with 
the same employer for over 15 years.  The Board also notes as 
an aside that the veteran had disciplinary problems at work 
as early as the 1980's, well before the circumstances giving 
rise to his PTSD occurred.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.  See also 38 C.F.R. § 4.3.


ORDER

No new and material evidence having been received, the claim 
of entitlement to service connection for asthma remains 
denied.

A 50 percent evaluation for service-connected PTSD is 
granted, subject to the law and regulations governing the 
payment of veterans' benefits.


REMAND

For the reasons stated below, a remand to the RO for further 
evidentiary and procedural development is necessary.

Regarding the veteran's claim of entitlement to service 
connection for residuals of an injury to the right index 
finger claimed as secondary to a service-connected right 
wrist disability, a VA examination and medical opinion are 
necessary.  As will become clear, there is a distinct 
possibility of an association between the service-connected 
disability and the subsequent right index finger injury, and 
the Board cannot decide this matter in the absence of a 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

On May 2000 VA medical examination, the examiner evaluated 
the veteran's right wrist and hand following a right 
osteotomy and radial shortening.  In this regard, the veteran 
reported difficulty opening the heavy doors at the prison 
where he was employed and pain on use.  Moreover, he 
indicated that right index finger sensation was diminished, 
which impaired his ability to use weapons - a capability 
necessary for employment at the prison.  Right index finger 
strength was diminished.  In August 2000, the veteran 
suffered a right index finger injury when it was caught in a 
metal door at the prison.  The avulsed tip of the right index 
finger was reattached.  At his January 2008 hearing, the 
veteran maintained that his right index finger was numb and 
that he did not know it was protruding when he shut the metal 
prison door on it.  

The VA examiner will be asked to opine regarding the 
relationship, if any, between the veteran's service-connected 
right wrist disability, and his subsequent on-the-job right 
index finger injury.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all VA 
clinical records from the North Texas VA 
Health Care System dated from November 17, 
2005 to the present.  

2.  Schedule a VA medical examination for 
an opinion regarding the relationship, if 
any, between the veteran's service-
connected right wrist disability, and his 
subsequent on-the-job right index finger 
injury.  The examiner should review the 
claims file in its entirety and indicate 
in the examination report whether the 
claims file was reviewed.  It would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is 
less than 50% likelihood).

3.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given an opportunity to respond 
to the supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


